Title: Peter Hagner to James Madison, 6 September 1833
From: Hagner, Peter
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Sep. 6. 1833
                            
                        
                        On the receipt of your favor I delivered to Mr Joseph the note addressed to him, with the package of glasses.
                            He has just handed to me the inclosed package to forward to you, adding that if the Spectacles do not Suit in every
                            particular, he will cheerfully make any alteration, or Send others on being advised thereof. I need not add how much
                            pleasure it will afford me if I can further your wishes on this subject or any other in this quarter. With much respect,
                            and the Kindest wishes for your health & that of Mrs. M I remain Dear Sir your friend & Servt.
                        
                            
                                Peter Hagner
                            
                        
                    